Citation Nr: 0935493	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975.  He died in July 2006.  The appellant paid his 
burial expenses.  

By letter dated December 2006, the Department of Veterans 
Affairs (VA) Regional Office (RO) informed the appellant that 
her claim for nonservice-connected burial benefits was 
denied.  She filed a timely appeal to the Board of Veterans' 
Appeals (Board)  

In her substantive appeal dated April 2008, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  A 
hearing was scheduled for May 2009, but the appellant failed 
to report for it.  Accordingly, her request is deemed to be 
withdrawn.  


FINDINGS OF FACT

1.  The Veteran was admitted to a VA hospital on July 3, 
2006, at which time it was reported that he had been confused 
for the previous two weeks, and that his condition was 
terminal; he was discharged to home hospice care.  

2.  The Veteran died on July [redacted], 2006.

3.  The Veteran was awarded pension benefits effective July 
[redacted], 2006, the date of his death.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have been met.  38 U.S.C.A. §§ 2302, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.400(b), 3.1600 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Analysis 

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial. 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2008).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's death 
and, in the case of a reopened claim there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

The Veteran was admitted to a VA hospital on July 3, 2006.  
The appellant reported on admission that the Veteran had been 
very confused over the preceding two weeks.  Examinations for 
purposes of determining the need for aid and attendance at 
the time of admission reveal that the Veteran was terminal 
and that he could not be left alone as he became confused.  
These records were received on July [redacted], 2006.

The death certificate discloses that the Veteran died on July 
[redacted], 2006 of pancreatic cancer.  He died at his residence.  

The Veteran's claim for pension benefits was received by the 
VA on July [redacted], 2006, the date of his death, and thus was 
pending at the time of death.  38 C.F.R. § 3.1600(b)(2).    

By rating decision dated August 2006, prior to being informed 
of the Veteran's death, the RO granted the Veteran's claim 
for pension benefits, to include special monthly pension 
based on the need for the regular aid and attendance of 
another person, effective July [redacted], 2006.  

The effective date of an award of disability pension shall be 
the date of receipt 
of claim, if the claim is received on or after October 1, 
1984.  38 C.F.R. § 3.400(b)(1)(ii).  However, another 
regulatory provision provides that if, within one year from 
the date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroacative award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating, that it prevented him or her from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

The record reflects that the Veteran was confused at the time 
he was admitted to the VA hospital on July 3, 2006, and had 
been for the previous two weeks.  His condition was noted to 
be terminal.  The Board concludes, therefore, that his 
condition was incapacitating and precluded him from filing a 
claim for at least 30 days prior to receipt of his 
application.  

Burial benefits may be paid when there was a claim for 
pension pending at the time of his death and "there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death."  
38 C.F.R. § 3.1600(b)(2)(i).

The medical evidence demonstrates that the Veteran was 
incapacitated and prevented from filing a claim for at least 
30 days prior to the date of receipt of his pension claim and 
the evidence establishes that he was, in fact, entitled to 
pension benefits.  Such evidence was of record on the date of 
the Veteran's death.  Thus, the Board, after resolving doubt 
in the appellant's favor, concludes that the evidence is 
sufficient to have supported an award of pension effective 
prior to the Veteran's death.  Accordingly, entitlement to 
nonservice-connected burial benefits is established.




ORDER

Entitlement to nonservice-connected burial benefits is 
granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


